          Case 1:17-cv-01216-ABJ Document 98 Filed 05/19/21 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 SHAY HORSE, et al.,

                                 Plaintiffs,
        v.

 DISTRICT OF COLUMBIA, et al.,                         No. 1:17-cv-01216 (ABJ)

                                 Defendants.


               PLAINTIFFS’ UNOPPOSED MOTION FOR EXPUNGEMENT

       Plaintiffs move this Court to order the expungement of all records pertaining to the arrests

of Shay Horse, Elizabeth Lagesse, and Milo Gonzalez on January 20 or 21, 2017. Plaintiffs request

the entry of the attached three proposed sealed orders in this case, one as to each of those Plaintiffs.

       In the settlement agreement filed on April 26, 2021, Defendants agreed that the District of

Columbia Office of the Attorney General would “not oppose any motion filed by Plaintiffs for the

entry of a sealed order that all records pertaining to the arrests of Shay Horse, Elizabeth Lagesse,

and Milo Gonzalez on January 20 or 21, 2017 be sealed and/or expunged.” ECF 97-1 at 3.

                                               ARGUMENT

I. This Court Has Authority To Grant Expungement of Arrest Records.

       It is well established in this Circuit that federal courts have the inherent, equitable power

to “order the expungement of records, including arrest records, when that remedy is necessary and

appropriate in order to preserve basic legal rights.” Sullivan v. Murphy, 478 F.2d 938, 968 (D.C.

Cir. 1973). Although there is no “standalone right to expungement of government records that are

inaccurate, were illegally obtained, or are ‘prejudicial without serving any proper purpose,’”

federal courts are “empowered to order the expungement of Government records where necessary



                                                   1
          Case 1:17-cv-01216-ABJ Document 98 Filed 05/19/21 Page 2 of 5




to vindicate rights secured by the Constitution or statute.” Abdelfattah v. U.S. Dep’t of Homeland

Sec., 787 F.3d 524, 536 (D.C. Cir. 2015) (quoting Chastain v. Kelley, 510 F.2d 1232, 1235 (D.C.

Cir. 1975)).

       Expungement of arrest records is a familiar remedy in this Court in situations involving

unjustified arrests. As this Court has recognized:

       [I]t is established that federal courts have a general equitable power to fashion
       appropriate remedies to protect important legal rights, including in an appropriate
       case the expungement of an arrest record. Doe v. Webster, 606 F.2d 1226, 1231 n.8
       (D.C. Cir. 1979). In particular, courts have found it appropriate to order
       expungement or the return of arrest records where a party has been illegally
       arrested. See Carter [v. District of Columbia], 795 F.2d [116,] 136 [(D.C. Cir.
       1986)] (noting propriety of order); Sullivan v. Murphy, 380 F. Supp. [867,] 868
       [(D.D.C. 1974)] (directing Metropolitan Police Department to return to plaintiff
       records of arrest including, inter alia, fingerprint cards and photographs).

Humbles v. District of Columbia, 2000 WL 246578, at *4 (D.D.C. 2000); see also Doe v. U.S. Air

Force, 812 F.2d 738, 741 (D.C. Cir. 1987) (expungement of records is an appropriate remedy for

constitutional violations).

       Accordingly, the D.C. Circuit has ordered expungement of arrest records in protest-related

cases like this one involving wrongful arrests, improper arrest procedures, and/or mistreatment of

arrested protesters. See, e.g., Tatum v. Morton, 562 F.2d 1279, 1285 (D.C. Cir. 1977) (upholding

the District Court’s grant of expungement of arrest records for persons unlawfully arrested while

participating in peaceful Quaker vigil of prayer on White House sidewalk); Sullivan v. Murphy,

478 F.2d 938, 970–71 (D.C. Cir. 1973) (recognizing authority to order expungement of arrest

records for individuals arrested and charged with disorderly conduct type offenses in connection

with antiwar demonstrations, when “the arrest procedures used and the subsequent treatment of

the arrestees during the course of their detention made it impossible to distinguish between”

individuals who “engaged in criminal activity” and those “innocent of any wrongdoing”),



                                                2
          Case 1:17-cv-01216-ABJ Document 98 Filed 05/19/21 Page 3 of 5




remanded to 380 F. Supp. 867, 868 (D.D.C. 1974) (ordering return of arrest records to plaintiffs

and authorizing destruction of those records by plaintiffs’ counsel).

       More recently, this Court ordered expungement of arrest records in Huthnance v. District

of Columbia, No. 06-cv-1871 (D.D.C., order of Mar. 30, 2011); Carr v. District of Columbia, No.

06-cv-98 (D.D.C., order of Aug. 1, 2011); Chang v. United States, No. 02-cv-2010 (D.D.C., order

of Jan. 10, 2008); Abbate v. Ramsey, 355 F. Supp. 2d 377, 380 (D.D.C. 2005); and Okpaku v.

Perry, No. 03-cv-1388 (D.D.C., order of Aug. 26, 2004). In each of those cases except Huthnance,

the government defendant consented to the expungements—just as here the Defendant District of

Columbia has agreed not to oppose expungement—even though, as here, those cases were settled

without adjudication or admission of liability. (In Huthnance, a jury found the defendants liable

for an unconstitutional arrest, and the expungement order was entered based upon that verdict.)

II. Expungement Is the Necessary and Appropriate Remedy Here.

       Three Plaintiffs in this case—Shay Horse, Elizabeth Lagesse, and Milo Gonzalez—were

arrested by MPD on January 20 or 21, 2017 without probable cause while exercising their First

Amendment rights. Indeed, the MPD Incident Commander, Keith Deville, testified under oath that

when he ordered his officers to detain people, he “wasn’t differentiating who was demonstrating

and who was rioting.” Tr. of Trial Proceedings 71, United States v. Macchio, Nos. 2017 CF2 1183

et al. (D.C. Super. Ct. Dec. 4, 2017). While there has been no adjudication of the facts in this case,

and no admission of liability, the Defendants have not denied that statement. And the fact that they

agreed to pay $605,000 to settle the claims of the six Plaintiffs suggests something about the

Defendants’ own assessment about what facts would be found were the case to go to trial.

       Ultimately, all charges against Plaintiffs Horse, Lagesse, and Gonzalez were dropped.

None of these three Plaintiffs was convicted of any wrongdoing on January 20 or 21, 2017.



                                                  3
          Case 1:17-cv-01216-ABJ Document 98 Filed 05/19/21 Page 4 of 5




Therefore, although the government generally has an interest in preserving arrest records, the

government’s interest in preserving the arrest records of these particular Plaintiffs, who were

arrested through improper procedures and not responsible for any wrongdoing, is weak. See

Sullivan v. Murphy, 478 F.2d 938, 970 (D.C. Cir. 1973) (“[I]n the case at bar any legitimate public

interest in these records is severely undermined by the fact that they are the product of an arrest

procedure that was not rooted in probable cause determinations.”).

       As the D.C. Circuit has previously recognized, an arrest record can result in a range of

serious consequences:

       Information denominated [in] a record of arrest, if it becomes known, may subject
       an individual to serious difficulties. Even if no direct economic loss is involved, the
       injury to an individual’s reputation may be substantial. Economic losses themselves
       may be both direct and serious. Opportunities for schooling, employment, or
       professional licenses may be restricted or nonexistent as a consequence of the mere
       fact of an arrest, even if followed by acquittal or complete exoneration of the
       charges involved.

Menard v. Mitchell, 430 F.2d 486, 490 (D.C. Cir. 1970); see also Morrow v. District of Columbia,

417 F.2d 728, 742 (D.C. Cir. 1969) (noting the additional impact that may result when arrest

records are disseminated to other institutions, both public and private); Sullivan, 478 F.2d at 970.

The expungement of Plaintiffs’ arrest records is necessary to ensure that they are not subjected to

these consequences for arrests that occurred in violation of their rights.

       Because the government interest in preserving the arrest records in this case is far

outweighed by the harm to Plaintiffs for conduct not in any way attributable to them, expungement

is the appropriate remedy. See Doe v. Webster, 606 F.2d 1226, 1231 (D.C. Cir. 1979).

III. The Expungement Order Should Include a Provision Authorizing Plaintiffs to Deny
That They Were Arrested on January 20 or 21, 2017.

       The expungement orders should each include a provision authorizing Plaintiffs Horse,

Lagesse, and Gonzalez to deny that they were arrested on January 20 or 21, 2017, because such a

                                                  4
          Case 1:17-cv-01216-ABJ Document 98 Filed 05/19/21 Page 5 of 5




provision is part and parcel of a complete expungement remedy. See, e.g., Tatum v. Morton, 562

F.2d 1279, 1285 n.17 (D.C. Cir. 1977) (“Expungement is an inadequate remedy if, in response to

questions on various application forms, one must still classify oneself as having been ‘arrested.’”);

Carter v. District of Columbia, 795 F.2d 116, 136 (D.C. Cir. 1986) (“We discern no cogent reason,

should plaintiffs prevail at trial [on claims of unconstitutional arrest] for refusing to relieve them

of the stigma of responding ‘Yes’ to the question, ‘Ever arrested.’”); Sullivan v. Murphy, 380 F.

Supp. 867, 869 (D.D.C. 1974).

                                          CONCLUSION

       For the reasons stated above, the motion should be granted. Proposed orders, which contain

the Plaintiffs’ social security numbers and dates of birth in order to identify the Plaintiffs

unambiguously, will be filed under seal as provided in Local Civil Rule 5.4(f).

                                               Respectfully submitted,

                                               /s/ Scott Michelman
                                               Scott Michelman (D.C. Bar No. 1006945)
                                               Arthur B. Spitzer (D.C. Bar No. 235960)
                                               Michael Perloff (D.C. Bar No. 1601047)
                                               American Civil Liberties Union Foundation
                                                  of the District of Columbia
                                               915 15th Street NW, Second Floor
                                               Washington, D.C. 20005
                                               Tel. 202-601-4267
                                               smichelman@acludc.org

   May 19, 2021                                Counsel for Plaintiffs




                                                  5
